

117 HR 4643 IH: To prohibit the admission of aliens to the United States for 10 years, and for other purposes.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4643IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Gosar introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the admission of aliens to the United States for 10 years, and for other purposes.1.10-year ban on admission of aliens to the United StatesBeginning on the date of enactment of this Act, and ending on the date that is 10 years after such date of enactment, no alien may be admitted to the United States. 